Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16,18-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Tang (US 20190004285, of record). 

    PNG
    media_image1.png
    712
    550
    media_image1.png
    Greyscale

Regarding claim 1, Tang teaches An optical imaging system (Fig. 11, Table 11, [160]), comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, sequentially arranged from an object side,
(1.39/2), where a distance on an optical axis from an object-side surface of the first lens to an imaging plane of an image sensor is TTL, and half of a diagonal length of the imaging plane of the image sensor is Img HT, and
Fno<1.9 (1.85), where an F-number of the optical imaging system is Fno.

Regarding claim 2, Tang further teaches The optical imaging system of claim 1, wherein 25<v1−v2<45 (36.5), where an Abbe number of the first lens is v1, and an Abbe number of the second lens is v2.

Regarding claim 3, Tang further teaches The optical imaging system of claim 1, wherein v1−v3<25 (0), where an Abbe number of the first lens is v1, and an Abbe number of the third lens is v3.

Regarding claim 4, Tang further teaches The optical imaging system of claim 1, wherein 15<v1−v5<35 (21.5), where an Abbe number of the first lens is v1, and an Abbe number of the fifth lens is v5.

Regarding claim 5, Tang further teaches The optical imaging system of claim 1, wherein 0<f1/f<2.0 (4.09/4.78), where a focal length of the first lens is f1, and an overall focal length of the optical imaging system is f.

Regarding claim 6, Tang further teaches The optical imaging system of claim 1, wherein −10.0<f2/f<0 (-10.23/4.78), where a focal length of the second lens is f2, and an overall focal length of the optical imaging system is f.

Regarding claim 7, Tang further teaches The optical imaging system of claim 1, wherein f3/f>1.5 (18.58/4.78), where a focal length of the third lens is f3, and an overall focal length of the optical imaging system is f.

Regarding claim 8, Tang further teaches The optical imaging system of claim 1, wherein |f4/f|>3.0 (24.20/4.78), where a focal length of the fourth lens is f4, and an overall focal length of the optical imaging system is f.

Regarding claim 9, Tang further teaches The optical imaging system of claim 1, wherein −2.0<f2/f3<0 (-10.23/18.58), where a focal length of the second lens is f2, and a focal length of the third lens is f3.

Regarding claim 10, Tang The optical imaging system of claim 1, wherein 1.0<f12/f<1.5 (5.88/4.78), where a synthetic focal length of the first lens and the second lens is f12, and an overall focal length of the optical imaging system is f.

Regarding claim 11, Tang further teaches The optical imaging system of claim 1, wherein TTL/f<1.4 (5.48/4.78), where an overall focal length of the optical imaging system is f, and 


Regarding claim 12, Tang further teaches The optical imaging system of claim 1, wherein D1/f<0.1 (0.079/4.78), where a distance on the optical axis from an image-side surface of the first lens to an object-side surface of the second lens is D1, and an overall focal length of the optical imaging system is f.

Regarding claim 13, Tang further teaches The optical imaging system of claim 1, wherein FOV<80° (78), where a field of view of the optical imaging system is FOV.

Regarding claim 14, Tang further teaches (+-+--+-) The optical imaging system of claim 1, wherein the first lens comprises positive refractive power, the second lens comprises negative refractive power, the third lens comprises positive refractive power, the fourth lens comprises negative refractive power, the fifth lens comprises negative or positive refractive power, the sixth lens comprises positive refractive power, and the seventh lens comprises negative refractive power.

	Regarding claims 15-16 and 18-19, mutatis mutandis, Tang teaches all the limitations as stated in claims 1-14 rejections above (Table 11).

Regarding claim 20, Tang further teaches The optical imaging system of claim 15, wherein a refractive index of one or more of the first to seventh lenses is no less than 1.66 (1.669, 2nd, 4th lenses).
Allowable Subject Matter
Claim(s) 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 17, the prior art of record neither anticipates nor renders obvious all the limitations of claim 17 for an optical imaging system including “the fifth lens comprises a convex object-side surface and a concave image-side surface, the sixth lens comprises positive refractive power, a convex object-side surface and a concave image-side surface, and the seventh lens comprises negative refractive power, a concave object-side surface and a concave image-side surface”, along with the other claimed limitations of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234